                    Case 1:20-cr-00175-LY Document 1 Filed 05/29/20 Page 1 of 4



 AO 91 (Rev. 11111) Criminal Complaint

                                                                                                                      May 29, 2020
                                         UNITED STATES DISTRICT COURT
                                                               for the
                                                     Western District of Texas

                  United States of America                        )
                              v.                                  )
                   Joshua Colin Honigberg                         )       Case No.   1:20-mj-471
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)


                                               CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   05/29/2020                  in the county of                 Travis             in the
        Western         District of          Texas            , the defendant(s) violated:

             Code Section                                                   Offense Description
26 U.S.C. 5861 (d)                            Possession   of an unlawful destructive device.




           This criminal complaint is based on these facts:

See attachment for supporting facts.




          ~ Continued on the attached sheet.



                                                                                             Complainant's signature

                                                                                  Jeffery Deane, FBI Task Force Officer
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:      05/29/2020
                                                                                                Judge's signature

City and state:                                                                      Mark Lane, U.S. Magistrate Judge
                                                                                             Printed name and title
                Case 1:20-cr-00175-LY Document 1 Filed 05/29/20 Page 2 of 4




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION


 UNITED STATES OF AMERICA,                            §
                                                      §
                                  Plaintiff.          §
                                                      §
 v.                                                   §                     1:20-mj-471
                                                             CRIMINAL NO. --------
                                                      §
 JOSHUA COLIN HONIGBERG                               §
                                                      §
                                  Defendant.          §

                        AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

          I, Jeffrey T. Deane, Task Force Officer, Federal Bureau of Investigation (FBI), Austin,

Texas, being duly sworn, depose and state the following:

           1.        I have been a Task Force Officer with the Federal Bureau ofInvestigation's   (FBI)

Joint Terrorism Task Force (JTTF) for one year and am employed by the Austin Fire Department

as an Arson Investigator. I have been a professional firefighter for nineteen years as well as a law

enforcement officer for four years, and am certified by the State of Texas as a Master Arson

Investigator, Hazardous Materials Technician, and Peace Officer. During my career I have

investigated various violations of state and federal law, including but not limited to domestic

terrorism, weapons of mass destruction, bombing/explosive related matters, and arson. I have

additional training in the fundamentals of improvised explosives as well as post-blast investigation.

I have authored numerous search warrant affidavits and participated in the execution of such

warrants, leading to the seizure of controlled substances, firearms, United States currency, records,

cellular telephones, and other evidence. My training and experience includes the execution of

premises search warrants and the review of digital devices for evidence. I am currently involved




Hernandez - Complaint Affidavit                                                                   Page 1
                Case 1:20-cr-00175-LY Document 1 Filed 05/29/20 Page 3 of 4




in an investigation involving Honigberg who is suspected to be in violation of violation of 26

U.S.C. § 5861(d) (possession of an unlawful destructive device).

           2.        As a result of my personal participation in this investigation, I am familiar with

relevant aspects of this investigation. On the basis of this familiarity and other information, which

I have reviewed and determined to be reliable, detailed more fully below, I believe there is probable

cause to believe that Joshua Colin Honigberg has committed a violation of 26 U.S.C. § 5861(d)

(possession of an unlawful destructive device) within the Western District of Texas.

           3.        Because this affidavit is being submitted for the limited purpose of establishing

probable cause for the issuance of a complaint ,and arrest warrant, it does not contain every fact

known to Affiant or other agents of the FBI.

                                                  FACTS

          4.         On May 29, 2020, the Federal Bureau of Investigation and Austin Police

Department executed a search warrant at 11215 Research Boulevard, Apartment 1016, Austin, TX

78759, which is the residence of Joshua Colin HONIGBERG.

          5.         During the course of the search, the following item was discovered:

          6.         One improvised explosive device (lED) comprised of a plastic hard case, locked in

the closed position by a padlock, which composed the containment vessel containing multiple

explosive charges with fusing systems and multiple pieces of metal fragmentation.

          7.         Based on the expert opinion of FBI Special Agent Bomb Technician (SABT) James

Wilson, the above described components together make up a destructive device, to wit; an

explosive bomb, capable of causing property damage and personal injuries and/or death to persons

near the explosion.

          8.         ATF Special Agent Daniel Mueller caused a check of the records of the National

Firearms Registration and Transfer Records (NFRTR) for Joshua Colin HONIGBERG, DOB


Hernandez - Complaint Affidavit                                                                   Page 2
                Case 1:20-cr-00175-LY Document 1 Filed 05/29/20 Page 4 of 4




05/08/1985,        SSN XXX-XX-XXXX and found that there are no National Firearms Act weapons,

including Destructive Devices, legally registered to this individual. A check of the Federal

Licensing System was also conducted and there is no record of an Explosives License for Joshua

Colin HONIGBERG.

           9.         Based on the above information, it is Affiant's belief that HONIGBERG was in

violation of Title 26, United States Code, Section 5861(d).



FURTHER AFFIANT SAYETH NAUGHT.

           Affiant declares under penalty of perjury that the foregoing is true and correct to the best

of Affiant's knowledge and belief.



                                                        Jeffrey Deane
                                                        Task Force Officer
                                                        Federal Bureau ofInvestigation
                                                        Austin, Texas



                                                                                     29th
           Subscribed and sworn to before me at Austin, Texas, on this                         day of
                                                                                   ----

       May
__________                          , 2018.
                                        20.




                                                        MARK LANE
                                                        UNITED STATES MAGISTRATE JUDGE




Hernandez - Complaint Affidavit                                                                  Page 3
